Performance Vested Option


NU SKIN ENTERPRISES, INC.STOCK
OPTION GRANT NOTICE2006
STOCK INCENTIVE PLAN

        Nu Skin Enterprises, Inc. (“Company”), pursuant to its 2006 Stock
Incentive Plan (“Plan”) and the 2006 Stock Incentive Plan Master Stock Option
Agreement (“Master Agreement”) previously entered into by the parties, hereby
grants to the “Optionholder” identified below an option to purchase the number
of shares of the Company’s common stock (“Shares”) set forth below. This option
is subject to all of the terms and conditions set forth in this Stock Option
Grant Notice (the “Grant Notice”), the Master Agreement and the Plan, all of
which are incorporated herein in their entirety. Any capitalized terms not
defined herein shall have the meaning provided to such terms in the Plan.

Optionholder:
Date of Grant:
Vesting Commencement Date:
Number of Shares Subject to Option:
Exercise Price (Per Share): US$
Total Exercise Price:
Expiration Date:

Type of Grant [check one]:    [ballot.jpg] Incentive Stock
Option(1)                 [ballot.jpg] Nonstatutory Stock Option

Exercise Schedule:   Same as Vesting Schedule.


Vesting Schedule:        


  (a) 50% of the Options shall vest at such time as the Company’s earnings per
share for the previous 12 months (determined on a quarterly basis by the
Compensation Committee on the date the Company’ files its Quarterly Report on
Form 10-Q with the Securities and Exchange Commission or within a reasonable
time thereafter) equals or exceeds $1.50 per share.


  (b) The remaining 50% of the Options shall vest at such time as the Company’s
earnings per share for the previous 12 months (determined on a quarterly basis
by the Compensation Committee on the date the Company’ files its Quarterly
Report on Form 10-Q with the Securities and Exchange Commission or within a
reasonable time thereafter) equals or exceeds $2.00 per share.


  (c) For purposes of the foregoing, “earnings per share” shall mean
fully-diluted earnings per share calculated in accordance with generally
accepted accounting principles; provided, however, that the following shall be
excluded from the calculation of “earnings per share: (A) asset write-downs, (B)
litigation or claim judgments or settlements related to claims arising prior to
the Date of Grant or claims based, in whole or in part, on events or actions
occurring prior to the Date of Grant, (C) accruals for recapitalization,
reorganization and restructuring programs, (D) the discontinuation, disposal or
acquisition of a business or division, and (E) any other extraordinary items.
The Compensation Committee shall review and approve the calculation of “earnings
per share,” and shall determine, exercising its judgment, the items to be
excluded pursuant to the exceptions set forth above, which determination shall
be binding on the Company and the Optionholder. The respective vesting dates
under (a) and (b) above shall be the date that the Compensation Committee
approves the calculation of earnings per share that meet or exceed the
performance measures set forth in (a) or (b) above, as the case may be.


  In the event any Options have not vested on or prior to the second business
day following the filing of the Company’s annual report for the year ended
December 31, 2012, all unvested options shall immediately terminate.


Payment:   [ballot.jpg]        By cash or check
[ballot.jpg]         Same day sale program (if permitted by the Board)
[ballot.jpg]         Tender of Common Stock (if permitted by the Board)


Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees that his or her Option is subject to this
Grant Notice, the Master Agreement and the Plan. Optionholder further
acknowledges that as of the Date of Grant, this Grant Notice, the Master
Agreement and the Plan set forth the entire understanding between Optionholder
and the Company regarding the acquisition of Shares covered by this Grant Notice
and supersedes all prior oral and written agreements on that subject with the
exception of the agreements, if any, listed below. To the extent that this Grant
Notice varies the terms of the Master Agreement, this Grant Notice will prevail
only with respect to Options granted pursuant to this Grant Notice.

         Other Agreements:


NU SKIN ENTERPRISES, INC.

By:
      Signature
Title:
Date:

Master Stock Option Agreement 2006 Plan (US Performance Version 2007)


NU SKIN ENTERPRISES, INC.2006
STOCK INCENTIVE PLAN
MASTER STOCK OPTION AGREEMENT

This Master Stock Option Agreement (the “Master Agreement”) is made and entered
into effective as of __________________ (the “Effective Date”) by and between Nu
Skin Enterprises, Inc., a Delaware corporation (the “Company” ), and
___________________ subject to the terms and conditions of the Nu Skin
Enterprises, Inc. 2006 Stock Incentive Plan (the “Plan”). In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Master Agreement, the terms and conditions of the Plan shall
prevail. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Master Agreement.

        1.     Master Agreement. By executing this Master Agreement, you agree
that this Master Agreement shall govern all Options granted to you under the
Plan on or after the Effective Date pursuant to a Stock Option Grant Notice
(“Grant Notice”) that incorporates by reference the terms of this Master
Agreement. Each Option grant that is intended to be governed by this Master
Agreement shall incorporate all of the terms and conditions of this Master
Agreement and shall contain such other terms and conditions as the Committee
shall establish for the grant of options covered by such Grant Notice. In the
event of a conflict between the language of this Master Agreement and any Grant
Notice, the language of the Grant Notice shall prevail with respect to Options
granted pursuant to that Grant Notice. In order to be effective, the Grant
Notice must be executed by a duly authorized executive officer of the Company.
You will not be required to sign each Grant Notice, but you shall be deemed to
have accepted the Grant Notice (and all of the terms and conditions set forth
therein) unless you provide written notice to the Plan Administrator of your
rejection of the Grant Notice and all of the Options granted pursuant to such
Grant Notice within 20 days after receipt of the Grant Notice.

        2.     Grant of Option. The Company grants to you, as of the Date of
Grant specified in the Grant Notice, an Option to purchase up to the number of
shares of the Company’s Common Stock (“Shares”) specified in the Grant Notice.

        3.     Vesting.

(a)   Each Option will vest and become exercisable as set forth in the
applicable Grant Notice, provided that vesting will cease upon the termination
of your Continuous Service, as described in Section 15(h) of this Master
Agreement.


(b)   Notwithstanding any provision in the Master Agreement to the contrary, if,
during the two-year period following a Change of Control, your Continuous
Service is terminated other than for Cause, or if you terminate your Continuous
Service for “Good Reason,” the vesting of each Option governed by this Master
Agreement shall be accelerated such that it shall be deemed to be vested in full
immediately prior to the termination of your Continuous Service.


        For purposes of this Master Agreement:

“Cause” shall have the meaning set forth in the Plan.

“Change of Control” shall have the meaning set forth in the Plan.

“Good Reason” means the occurrence of any of the following, without your express
written consent, after the occurrence of a Change of Control:

        (i) the assignment to you of any duties inconsistent in any material
adverse respect with your position, authority or responsibilities as in effect
immediately prior to a Change of Control, or any other material adverse change
in such position, including authority or responsibilities;

        (ii) any failure by the Company (or any successor company) to continue
to provide you with base pay, incentive compensation opportunities, and other
material benefits (including, but not limited to, savings plans, defined benefit
plans, welfare benefit plans and perquisites) at a level which is, in the
aggregate, at least equal to that in effect immediately prior to a Change of
Control, but shall not include any reduction in incentive compensation
opportunities or other material benefits granted by the Company that are part of
an across-the-board reduction of the incentive compensation or other material
benefits of employees who are similarly situated with respect to you;

        (iii) the Company’s (or any successor company’s) requiring you to be
based at any office or location more than 49 miles from that location at which
you performed your services immediately prior to the Change of Control, except
for travel reasonably required in the performance of your responsibilities; or

        (iv) any failure by the Company or an Affiliate to obtain the commitment
of any successor in interest or failure on the part of such successor in
interest to perform the obligations to you under this Agreement or any
employee-related obligations assumed by the successor in interest in connection
with its acquisition of the Company or an Affiliate.

The occurrence of the events or conditions in clauses (i)-(iv) shall not
constitute Good Reason unless you provide written notice of the action(s) or
omission(s) deemed to constitute Good Reason and the Company (or any successor
company) or, if applicable, an Affiliate fails to remedy such action(s) or
omission(s) within 30 days after the receipt of such written notice. In no event
shall the mere occurrence of a Change of Control, absent any further impact on
you, be deemed to constitute Good Reason.

4.   Exercise Price. Your Option may be exercised, to the extent vested, prior
to the Expiration Date (unless earlier terminated) at the Exercise Price (Per
Share) specified in the applicable Grant Notice. The Exercise Price indicated in
your Grant Notice may be adjusted from time to time for various adjustments in
the Company’s equity capital structure, as provided in the Plan.


5.   Method of Payment.


  (a)   Payment of the Exercise Price with respect to the exercised Option is
due in full upon exercise of all or any part of your Option. You may elect to
make payment of the Exercise Price in cash, by check or pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Common Stock, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
aggregate Exercise Price to the Company from the sales proceeds. Notwithstanding
the terms of the previous sentence, you may not be permitted to exercise your
Option pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board if such exercise would violate the provisions of Section
402 of the Sarbanes-Oxley Act of 2002.


  (b)   The Company may permit you to make payment of the Exercise Price, in
whole or in part, in Shares having a Fair Market Value equal to the amount of
the aggregate Exercise Price or such portion thereof, as applicable; provided,
however, that you must satisfy all such requirements as may be imposed by the
Board including without limitation that you have held such shares for not less
than six months (or such other period as established from time to time by the
Board in order to avoid a supplemental charge to earnings for financial
accounting purposes).


  (c)   Where you are permitted to pay the Exercise Price of an Option by
delivering Shares, you may, subject to procedures satisfactory to the Board,
satisfy such delivery requirement by presenting proof that you are the
Beneficial Owner of such Shares, in which case the Company shall treat the as
exercised without further payment and shall withhold such number of shares from
the Option Shares acquired by the exercise of the Option.


  (d)   The Company may permit you to make payment of the Exercise Price in any
other form of legal consideration that may be acceptable to the Board, in its
sole discretion.


6.   Whole Shares. You may exercise your Option only for whole Shares.


7.   Compliance.


  (a)   Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not exercise your Option unless the Shares issuable
upon such exercise are then registered under the Securities Act or, if such
Shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your Option must also comply with other
applicable laws and regulations governing your Option, and you may not exercise
your Option if the Company determines that such exercise would not be in
material compliance with such laws and regulations.


  (b)   Plan Compliance. Notwithstanding anything to the contrary contained
herein, you may not exercise your Option if the terms of the Plan do not permit
the exercise of Options, or if the Company exercises its rights under the Plan
to suspend, delay or restrict the exercise of Options.


8.   Term. Subject to the provisions of the Plan and this Master Agreement, you
may exercise all or any part of the vested portion of an Option at any time
prior to the earliest to occur of:


  (a)   the date on which your Continuous Service is terminated for Cause;


  (b)   three (3) months after the termination of your Continuous Service for
any reason other than for Cause or as a result of your death or Disability;


  (c)   twelve (12) months after the termination of your Continuous Service due
to your Disability;


  (d)   twelve (12) months after the termination of your Continuous Service due
to your death; or


  (e)   the Expiration Date indicated in the Grant Notice.


Notwithstanding the foregoing, if the exercise of an Option is prevented by the
Company within the applicable time periods set forth in Sections 8(b), (c), or
(d) for any reason, your Option shall not expire before the date that is thirty
(30) days after the date that you are notified by the Company that the Option is
again exercisable, but in any event no later than the Expiration Date indicated
in your Grant Notice; provided, however, that if the Grant Notice designates
your Option as an Incentive Stock Option, and if any such extension causes the
term of your Option to exceed the maximum term allowable for Incentive Stock
Options, your Option shall cease to be treated as an Incentive Stock Option and
instead shall be treated thereafter as a Nonstatutory Stock Option.

9.   Exercise Procedures.


  (a)   Subject to Section 5 and 8 above and other relevant terms and conditions
of the Plan and this Master Agreement, you may exercise the vested portion of an
Option during its term by delivering a Notice of Exercise (in a form designated
by the Company) specifying the number of Shares for which the Option is being
exercised, together with the Exercise Price, to the Board or a Committee
appointed by the Board, or to such other person as the Company may designate,
during regular business hours, together with such additional documents as the
Company may then reasonably require.


  (b)   By exercising an Option you agree that, as a condition to any exercise
of an Option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company (including any Affiliate) arising by reason of (1) the exercise of your
Option, or (2) other applicable events (as described in Section 14 of this
Master Agreement).


  (c)   Your participation in the Plan, including vesting in any Options, will
cease upon termination of Continuous Service for any reason (unless otherwise
provided in the Plan or this Master Agreement); for the purposes of this Master
Agreement, in the event of involuntary termination of Continuous Service, the
termination shall be effective as of the date stated in the relevant notice of
termination and, unless otherwise required by law, will not be extended by any
notice period or other period of leave under local law. Subject to applicable
law, the Company shall determine the date of termination in its sole discretion.


10.   Documents Governing Issued Common Stock. Shares that you acquire upon
exercise of an Option are subject to the terms of the Plan, the Company’s
bylaws, the Company’s certificate of incorporation, any applicable Master
Agreement relating to such Shares, or any other similar document. You should
ensure that you understand your rights and obligations as a stockholder of the
Company prior to the time that you exercise an Option.


11.   Limitations on Transfer of Options. Options are not transferable, except
by will or by the laws of descent and distribution, and is exercisable during
your life only by you. Any purported assignment, alienation, pledge, sale,
transfer or encumbrance, other than as expressly permitted herein, shall be void
and unenforceable against the Company and any Affiliate. Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
shall thereafter be entitled to exercise your Options. In the absence of such
designation, your Option shall remain exercisable by your executor or
administrator, or the person or persons to whom your rights under this Master
Agreement shall pass by will or by the laws of descent and distribution, as the
case may be. Any heir or legatee shall take rights herein granted subject to the
terms and conditions hereof and in accordance with such requirements as may be
established by the Company from time to time.


12.   Rights Upon Exercise. You will not have any rights to dividends or other
rights of a stockholder with respect to the Shares subject to an Option until
you have given written notice of the exercise of the Option, paid the Exercise
Price and any applicable taxes for such shares in full, satisfied any other
conditions imposed by the Board pursuant to the Plan, if applicable, and become
a holder of record of the purchased Shares.


13.   Forfeiture of Options and Related Gains.


  (a)   If at any time during your Continuous Service or following the
termination of your Continuous Service until the later of (i) the twelve (12)
month anniversary of the termination of your Continuous Service for any reason,
and (ii) the six (6) month anniversary of the date you exercise any outstanding
Options, a Forfeiture Event occurs, then the Company may, in its sole
discretion: (A) direct that you return for cancellation (without the payment of
any consideration) any Shares which you hold that were issued to you under the
Plan, and/or (B) direct that you pay back, in cash or in shares, or any
combination thereof, an amount equal to the gain realized or payment received
upon the exercise of any of your Options and/or the sale of any underlying
Shares obtained under the Plan (whether or not pursuant to the exercise of
Options) during the 12 month period immediately preceding the Forfeiture Event
or upon or after the occurrence of any such Forfeiture Event. The Company shall
determine the manner of the recovery of any such amounts which may be due and
which may include, without limitation, set-off against any amounts which may be
owed by the Company or any of its Affiliates to you. For purposes of determining
whether a “Forfeiture Event” has occurred, the term “Cause” shall mean the
following: (i) conduct related to your employment for which criminal penalties
may be sought, (ii) the commission of an act of fraud or intentional
misrepresentation, (iii) embezzlement or misappropriation or conversion of
assets or opportunities of the Company, (iv) any material breach of the
non-competition or non-solicitation provisions of the Key Employee Covenants
previously provided to you, (v) any material breach of the confidentiality
provisions of the Key Employee Covenants, or any other non-disclosure Master
Agreement with the Company or other duty of confidentiality, or (vi) any other
material breach of the Key Employee Covenants. The Committee, in its sole
discretion, may waive at any time in writing this forfeiture provision and
release you from liability hereunder.


  (b)   If the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company with any financial reporting
requirement under the securities laws, the Compensation Committee may terminate
any options granted hereunder or require you to reimburse the Company the amount
of any payment or benefit received upon exercise of any option granted hereunder
to the extent the Option would not have been earned or accrued after giving
effect to the accounting restatement.


14.   Responsibility for Taxes and Notice Requirement.


  (a)   Regardless of any action the Company or, if different, your employer
(the “Employer”) takes with respect to any or all income tax (including federal,
state and other taxes), social insurance, payroll tax or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Options, including the grant of the Options, the vesting of
the Options, the exercise of the Options, the subsequent sale of any Shares
acquired upon exercise and the receipt of any dividends; and (ii) do not commit
to structure the terms of the grant or any aspect of the Options to reduce or
eliminate your liability for Tax-Related Items.


  (b)   You may not exercise an Option unless and until the tax withholding
obligations of the Company and/or any Affiliate are satisfied or appropriate
arrangements (acceptable to the Company) are made therefor, and you authorize
the Company and its Affiliates to take such action as may be necessary to
satisfy any such tax withholding obligations.


  (c)   If permissible under local law and regulations, you authorize the
Company and/or the Employer, at their discretion, to satisfy the obligations
with respect to Tax-Related Items by one or a combination of the following: (i)
selling or arranging for the sale of Shares otherwise deliverable to you upon
exercise of the Options; (ii) withholding from your wages or other cash
compensation payable to you by the Company or the Employer (whether in cash,
securities or other property); (iii) withholding from proceeds of the sale of
Shares purchased upon exercise of the Options (including by means of a “same day
sale” program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company and applicable law, including, but
not limited to, Section 402 of the Sarbanes-Oxley Act of 2002); or (iv)
withholding in Shares, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum withholding amount. Finally, you will
pay to the Company or the Employer any amount of Tax-Related Items that the
Company or the Employer may be required to withhold as a result of your
participation in the Plan that cannot be satisfied by the means previously
described.


  (d)   The Company may permit you to make provision for the payment of any tax
withholding obligation by delivering shares, or authorizing the Company to
withhold shares, of Common Stock having a Fair Market Value equal to the amount
of such taxes or a portion thereof, as applicable. Where you are permitted to
pay the taxes relating to the exercise of an Option by delivering shares of
Common Stock, you may, subject to procedures satisfactory to the Board, satisfy
such delivery requirement by presenting proof that you are the Beneficial Owner
of such shares of Common Stock, in which case the Company shall treat the taxes
as paid without further payment and shall withhold such number of shares from
the shares acquired by the exercise of the Option.


  (e)   The Company may refuse to deliver any of the Shares if you fail to
comply with your obligations in connection with the Tax-Related Items described
in this Section.


  (f)   You agree to promptly notify the Company of any disposition of shares
issued pursuant to the exercise of an Incentive Stock Option that results in a
“disqualifying disposition” for purposes of Section 421 of the Code.


15.

Nature of Grant. In accepting the Options and signing this Master Agreement, you
acknowledge that:


(a)

the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan;


  (b)   the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future awards of options, or benefits
in lieu of options even if options have been awarded repeatedly in the past;


  (c)   nothing in this Master Agreement or in the Plan shall confer upon you
any right to continue in the employment or service of the Employer or the
Company for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Employer or the Company, which rights are
hereby expressly reserved, to terminate your employment or service at any time
for any reason, with or without Cause except as may otherwise be provided
pursuant to a separate written employment agreement. In addition, nothing in
this Master Agreement or the Plan shall obligate the Company or your Employer or
any of its Affiliates, their respective stockholders, Boards of Directors,
officers or employees to continue any relationship that you might have as a
Director or Consultant or otherwise for your Employer or the Company or any of
its Affiliates;


  (d)   all decisions with respect to future grants of Options, if any, will be
at the sole discretion of the Company;


(e)

your participation in the Plan is voluntary;


  (f)   the Option is not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension, welfare or retirement benefits or similar
payments;


  (g)   in consideration of the grant of the Option, no claim or entitlement to
compensation or damages arises from termination of the Option or diminution in
value of the Option or Shares received upon vesting of the Option resulting from
termination of your Continuous Service or other service-providing relationship
with the Company or any Affiliate (for any reason whatsoever and whether or not
in breach of local labor laws) and you irrevocably release the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by signing this Master Agreement, you shall be deemed irrevocably to have
waived your entitlement to pursue such claim;


  (h)   in the event of the termination of your Continuous Service (whether or
not in breach of local labor laws), your right to receive and vest in the Option
under the Plan, if any, will terminate effective as of the date that you are no
longer actively employed or providing service and will not be extended by any
notice period mandated under local law (e.g., active employment or service would
not include a period of “garden leave” or similar period pursuant to local law);
the Committee shall have the exclusive discretion to determine when you are no
longer providing Continuous Service for purposes of the Plan; and


  (i)   the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the underlying Shares; and


  (j)   you are hereby advised to consult with your personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.


16.   Severability. If any one or more terms, provisions, covenants or
restrictions contained herein shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.


17.   Notices. Any notices provided for in this Master Agreement (including the
Notice of Exercise required under Section 9 of this Master Agreement) or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt, or in the case of notices delivered by mail, five (5) days after
deposit in the United States mail (or with another delivery service), certified
or registered mail, return receipt requested or postage prepaid. Notices from
the Company will be provided to you at the last address you provided to the
Company and will be deemed effectively given to you at that address.


18.   Signature in Counterparts. This Master Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


19.   Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to participation in the Plan, Options granted
under the Plan or future options that may be granted under the Plan by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


20.   Option Subject to Plan Document. By entering into this Master Agreement,
you agree and acknowledge that you have received and read a copy of the Plan and
this Master Agreement. The Option is subject to the terms and provisions of the
Plan, this Master Agreement and the applicable Grant Notice.


21.   Choice of Law. The interpretation, performance and enforcement of this
Master Agreement shall be governed by the laws of the State of Utah, without
regard to principles of conflicts of laws.


        IN WITNESS WHEREOF, the parties have executed this Master Agreement to
be effective as of the date first indicated above.


NU SKIN ENTERPRISES, INC.

By: ______________________________
Title: ______________________________
Date:


EMPLOYEE

Name:

Date:

Address: